Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10827078.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims, thus the pending claims encompass all the limitations of the previously claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 20100311444)
	Regarding claims 1, 13 and 18, Shi teaches a traffic package providing method implemented by a terminal device, comprising:
obtaining travelling schedule information (criteria category values of time and location in Fig. 13a and 13b) input by a user ([0080] “if the user is planning to travel internationally, before the trip the user can log onto the VSIM SCP server 110 to purchase a PPSC for each country to which the user intends to travel”; [0118] “Each user profile may be defined by any number of criteria categories .. may defined be by up to three criteria categories, namely time, location and application.” Fig. 13a and Fig.13b shows user profiles including time and location.)

sending the travelling schedule information to an access platform server ([0140] “Current criteria category values may be determined by the mobile device 101 and transmitted to the remote server for comparison against the various values in the remotely stored user profile data tables, criteria category data tables and priority list index data tables”. Thus in creating the user profile, the user sends criteria category values/traveling schedule information containing the time and location information to the server. See Fig. 13a and 13b);
receiving, from the access platform server and through an operator, traffic package information that corresponds to a traveling information ([0081] “These regions may be listed, for example, by region, country, or continent.. The user may select the region that the user desires..Based upon the user selection, the VSIM SCP server 110 downloads a list of possible VSIM service contract providers for the selected region to the mobile device 101 for display to the user, step 243”; ([0082] “the list of VSIM service contract options is downloaded and transmitted to the mobile device 101 for display to the user, step 246”););
displaying traffic packages corresponding to the traffic package information ([0082] “the list of VSIM service contract options is downloaded and transmitted to the mobile device 101 for display to the user, step 246”);
receiving an input by the user for selecting one of the traffic packages (Fig. 9 step 247; [0082] “the user selects a VSIM service contract option from the displayed list”); and
sending a traffic package subscription message corresponding to the one of the traffic packages to the access platform server ([0082] “The VSIM service contract selection is transmitted to and received by the selected VSIM SCP database (106-109) via the VSIM SCP server 110, step 247.”);
Figure 9 teaches the traffic package is based on a traveling region (available traffic contract/ service plans options are based on a selected region; Fig. 9 step 243).  However, Figure 9 does not explicitly teach the plan options can be based traveling schedule (time). 
In other embodiments such as Figure 12 and 13a and 13b, the traffic package options can be based on not just travel region/location but also a schedule/time (See user profiles are based on Figure 12 and 13a and 13b. [0102] “a user profile may specify a particular VSIM service contract to enable when the mobile device is in a specified location, during a specified time period”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Figure 9 of Shi’s teaching of providing the packages options based on the traveling region/location to also be based on a schedule/time as taught by the other figures 12, 13a and 13b to enable the user to customize different plan requirements for different time zones/frames and thereby increase customer satisfaction.

Regarding claims 2 and 14, Shi teaches the traffic package providing method of claim 1, further comprising: obtaining a profile corresponding to the one of the traffic packages([0083]“Based upon the transmitted selection, the VSIM service contract provisioning data is downloaded from the VSIM SCP database (106-109) to the VSIM SCP server 110 which transmits the information to the mobile device 101 which stores the information in the VSIM memory unit 193, step 248”); and 
installing the profile([0083] “Finally, the VSIM service contract is enabled and activated on the mobile device 101, step 249”).

Regarding claims 9 and 15, Shi teaches the traffic package providing method of claim 1, wherein the traffic package information comprises M groups of the traffic packages, and wherein M (a list of possible VSIM service contract providers; a list of plurality of providers means more than one) is a positive integer greater than or equal to 1 ([0083] the VSIM SCP server 110 downloads a list of possible VSIM service contract providers for the selected region to the mobile device 101 for display to the user, step 243).

Regarding claims 10, Shi teaches the traffic package providing method of claim 9, wherein the M groups of the traffic packages comprise at least one type of the traffic packages that belongs to a same group as a travelling schedule node ([0082] “the list of VSIM service contract options is downloaded and transmitted to the mobile device 101 for display to the user, step 246. These VSIM service contract options may provide varying combinations of voice, data, voice and data plans, as well as varying durations of access.”  These multiple contract options belong to a group that belong to one VSIM SCP database).

Regarding claims 11, 16 and 19, Shi teaches the traffic package providing method of claim 1, wherein the traffic package information comprises a validity time of the one of the traffic packages, total traffic of the one of the traffic packages, a price of the one of the traffic packages, and an identity of the one of the traffic packages ([0034]  “one of skill in the art would appreciate that the embodiments described herein may similarly operate with PPSCs limited in duration (e.g., some number of minutes, days, weeks or months), number of bytes of data transferred or a combination of time and bytes of data transferred.” [0107, 0133, 0136] “fees” “cost” [0107] “The optimal VSIM service contract may be defined as the VSIM service contract which meets or exceeds a particular goal or desired outcome given the combination of operational parameter values existing at the moment. For example, if the selected goal is to minimize cost, then the optimal VSIM service contract may be the VSIM service contract which will support a communication call at the cheapest price. Alternatively, if the selected goal is best QoS, then the optimal VSIM service contract may be the VSIM service contract which will support a communication call with the highest QoS”). 
.

Regarding claims 12, 17 and 20, Shi teaches the traffic package providing method of claim 1, wherein the traffic package subscription message comprises an identifier of the one of the traffic packages and identity information of the terminal device ([0083] “ As part of the enabling and activation step, codes identifying the mobile device 101 may be transmitted to the selected VSIM SCP database via the VSIM SCP server 110 to be stored with the other VSIM service contract account data in the selected VSIM SCP database 106-109. Storing the identifying code and account data will allow the VSIM service contract provider to monitor individual VSIM service contract accounts and enable communications so long as the VSIM service contract is valid“).

Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 20100311444) in view of Fan (US 20140274036)

Regarding claims 3, Shi teaches the traffic package providing method of claim 2, wherein before obtaining the profile corresponding to the one of the traffic packages. the traffic package providing method further comprises receiving the traffic package subscription response message from the access platform server ([0083] “the VSIM service contract provisioning data is downloaded from the VSIM SCP database (106-109) to the VSIM SCP server 110 which transmits the information to the mobile device 101 which stores the information in the VSIM memory unit 193, step 248.”), 
 Shi does not explicitly teach “subscription response message comprises a token, and wherein the token indicates that the profile is downloadable.”  The examiner notes that details of subscription response message is considered as non-functional descriptive material and does not carry any patentable weight since this detail of this token is not relied upon in another step. Nonetheless, for compact prosecution purpose, this limitation is addressed as followed.
In an analogous art, Fan teaches subscription response message comprises a token, and wherein the token indicates that the profile is downloadable ([0045] At block 316, the negotiation server 116 provides confirmation details to the subscriber by way of an SMS (Short Messaging Service) message.. In some embodiments, the confirmation details include a confirmation code.. a password or other security mechanism the subscriber needs to access the foreign network 110, and the duration of the established temporary roaming agreement. The confirmation code may be used by the subscriber to retrieve additional details about the transaction and/or roaming agreement through a customer service portal, such as a website or customer service number”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shi’s teaching of subscription plan response to also include Fan’s teaching of the token to provide the user more useful and informative information regarding the subscription.

Regarding claims 4, Shi teaches the traffic package providing method of claim 2, wherein before obtaining the profile corresponding to the one of the traffic packages, the traffic package providing method further comprises receiving the traffic package subscription response message from the access platform server, ([0083] “the VSIM service contract provisioning data is downloaded from the VSIM SCP database (106-109) to the VSIM SCP server 110 which transmits the information to the mobile device 101 which stores the information in the VSIM memory unit 193, step 248”).
Shi does not explicitly teach “wherein the traffic package subscription response message comprises an address of the access platform server.” The examiner notes that details of subscription response message is considered as non-functional descriptive material and does not carry any patentable weight since this detail of this token is not relied upon in another step. Nonetheless, for compact prosecution purpose, this limitation is addressed as followed.
Shi does not explicitly teach “subscription response message comprises an address of the access platform server.”  The examiner notes that details of subscription response message is considered as non-functional descriptive material and does not carry any patentable weight since this detail of subscription response message is not relied upon in another step. Nonetheless, for compact prosecution purpose, this limitation is addressed as followed.
In an analogous art, Fan teaches subscription response message comprises an address of the access platform server” ([0045] At block 316, the negotiation server 116 provides confirmation details to the subscriber by way of an SMS (Short Messaging Service) message.. In some embodiments, the confirmation details include a confirmation code.. a password or other security mechanism the subscriber needs to access the foreign network 110, and the duration of the established temporary roaming agreement. The confirmation code may be used by the subscriber to retrieve additional details about the transaction and/or roaming agreement through a customer service portal, such as a website or customer service number”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shi’s teaching of subscription plan response to also include Fan’s teaching the address to allow the subscriber a way to reach the server.


Regarding claims 5, Shi teaches the traffic package providing method of claim 2, wherein before obtaining the profile corresponding to the one of the traffic packages, the traffic package providing method further comprises receiving a traffic subscription response message from the access platform server ([0083] “the VSIM service contract provisioning data is downloaded from the VSIM SCP database (106-109) to the VSIM SCP server 110 which transmits the information to the mobile device 101 which stores the information in the VSIM memory unit 193, step 248.”), 
 Shi does not explicitly teach “subscription response message comprises a confirmation code identifier of the access platform server, and wherein the confirmation code identifier indicates that a download request message requires a confirmation code”. The examiner notes that details of confirmation code is considered as non-functional descriptive material and does not carry any patentable weight since this detail of this token is not relied upon in another step. Nonetheless, for compact prosecution purpose, this limitation is addressed as followed.
In an analogous art, Fan teaches “subscription response message comprises a confirmation code identifier of the access platform server, and wherein the confirmation code identifier indicates that a download request message requires a confirmation code”  ([0045] At block 316, the negotiation server 116 provides confirmation details to the subscriber by way of an SMS (Short Messaging Service) message.. In some embodiments, the confirmation details include a confirmation code.. a password or other security mechanism the subscriber needs to access the foreign network 110, and the duration of the established temporary roaming agreement. The confirmation code may be used by the subscriber to retrieve additional details about the transaction and/or roaming agreement through a customer service portal, such as a website or customer service number”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shi’s teaching of subscription plan response to also include Fan’s teaching of the confirmation code/password to provide a more secure way to download the subscription.

Regarding claims 7, Shi teaches the traffic package providing method of claim 2, wherein before obtaining the profile corresponding to the one of the traffic packages, the traffic package providing method further comprises receiving a traffic subscription response message from the access platform server ([0083] “the VSIM service contract provisioning data is downloaded from the VSIM SCP database (106-109) to the VSIM SCP server 110 which transmits the information to the mobile device 101 which stores the information in the VSIM memory unit 193, step 248.”), 
 Shi does not explicitly teach “wherein the traffic package subscription response message comprises an address and a confirmation code identifier of the access platform server, and wherein the confirmation code identifier indicates that a download request message requires a confirmation code.”  The examiner notes that details of subscription response message is considered as non-functional descriptive material and does not carry any patentable weight since this detail of subscription response message is not relied upon in another step. Nonetheless, for compact prosecution purpose, this limitation is addressed as followed.
In an analogous art, Fan teaches subscription response message comprises an address and a the confirmation code identifier indicates that a download request message requires a confirmation code ([0045] At block 316, the negotiation server 116 provides confirmation details to the subscriber by way of an SMS (Short Messaging Service) message.. In some embodiments, the confirmation details include a confirmation code.. a password or other security mechanism the subscriber needs to access the foreign network 110, and the duration of the established temporary roaming agreement. The confirmation code may be used by the subscriber to retrieve additional details about the transaction and/or roaming agreement through a customer service portal, such as a website or customer service number”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shi’s teaching of subscription plan response to also include Fan’s teaching of the token as a form of additional security in accessing the package information.


Regarding claims 6 and 8, Shi teaches the traffic package providing method of claim 5, except wherein the traffic package subscription response message is a short message service (SMS) message. In an analogous art, Fan teaches “subscription response message is a short message service (SMS) message”  ([0045] At block 316, the negotiation server 116 provides confirmation details to the subscriber by way of an SMS (Short Messaging Service) message.. In some embodiments, the confirmation details include a confirmation code.. a password or other security mechanism the subscriber needs to access the foreign network 110, and the duration of the established temporary roaming agreement. The confirmation code may be used by the subscriber to retrieve additional details about the transaction and/or roaming agreement through a customer service portal, such as a website or customer service number”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shi’s teaching of subscription plan response to also include Fan’s teaching of the SMS because SMS is a convenient and quick way to notify the user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646